Citation Nr: 1703198	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

2.  Entitlement to a higher initial rating for the residuals of laryngeal cancer, currently rated with the service-connected residuals of right lung cancer as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The June 2011 rating decision denied service connection for peripheral vascular disease of the bilateral lower extremities.

The August 2015 rating decision granted service connection for the residuals of laryngeal cancer, but determined the disability should be rated in conjunction with the previously service-connected residuals of right lung cancer, which is rated as 30 percent disabling.

The issue of entitlement to a higher initial rating for the residuals of laryngeal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current peripheral vascular disease of the bilateral lower extremities is the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral vascular disease of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an appellate body, the Board usually cannot consider evidence that was not considered by the AOJ.  In this case, the Board obtained medical opinions from specialists to address the issue of entitlement to service connection for peripheral vascular disease.  This medical evidence has not been reviewed or considered by the AOJ.  The Board finds, however, that no prejudice results from the Board's consideration of this evidence in the first instance because the issue of service connection for peripheral vascular disease is granted in full by this decision.  Also, in light of the full grant, the Board finds there is no need to discuss VA's duties to notify and assist.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted above, the Board obtained an expert medical opinion addressing whether the claimed peripheral vascular disease of the bilateral lower extremities is the result of the presumed exposure to herbicide agents during the Veteran's service in the Republic of Vietnam.  In August 2016, a VA cardiologist, J.R., M.D., provided the requested opinion.  J.R., M.D., explained peripheral vascular disease and coronary artery disease, which is a presumptive disease associated with herbicide exposure, are both cholesterol-based inflammatory diseases that share the same modifiable risk factors and result in ischemia or infarction of a vascular territory.  J.R., M.D., further explained VA has determined herbicide exposure is not limited to a single vascular bed, in other words, its effects are systematic.  J.R., M.D., pointed out peripheral vascular disease and coronary artery disease are "nearly identical conditions occurring in different areas of the circulation."  Based on these similarities, J.R., M.D., concluded the Veteran's current peripheral vascular disease of the bilateral lower extremities is at least as likely as not the result of herbicide agents in service.

The Board acknowledges a November 2010 VA examiner provided a negative nexus opinion regarding the Veteran's claim of entitlement to service connection for peripheral vascular disease; however, the November 2010 VA examiner did not address the latent effects of herbicide exposure in service in his opinion and focused primarily on a possible relationship between the Veteran's complaints of leg cramps at the time of his separation from service and the claimed disability.  Thus, the only evidence addressing herbicide exposure is the August 2016 opinion.  As such the Board finds the evidence is in at least relative equipoise as to this issue.  Resolving any remaining reasonable doubt in the Veteran favor, the Board finds service connection for peripheral vascular disease of the bilateral lower extremities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities is granted.


REMAND

As noted in the introduction, an August 2015 rating decision granted service connection for the residuals of laryngeal cancer, but determined the disability should be rated in conjunction with the previously service-connected residuals of right lung cancer, which is rated as 30 percent disabling based on pulmonary function testing.  The Veteran appealed the rating assigned for the newly service-connected disability, noting his belief the residuals of laryngeal cancer were a separate and distinct disability from the residuals of right lung cancer with distinguishable symptomatology.

An August 2015 VA Disability Benefits Questionnaire (DBQ) for Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx indicates the Veteran had experienced six months of hoarseness at that time, but it does not specifically indicate whether this was the result of the residuals of laryngeal cancer.  The record also includes a June 2016 DBQ for Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx, as well as a June 2016 Respiratory Conditions DBQ; however these examination reports do not specifically address whether there is any distinguishable symptomatology between the residuals of the Veteran's laryngeal cancer and the residuals of his right lung cancer.  The Board parenthetically notes Diagnostic Codes 6515 and 6516 provide ratings for larynx conditions that are not based on pulmonary function testing and consider symptoms such as hoarseness, as noted in the Veteran's examination reports.  The residuals of a partial laryngectomy are rated under Diagnostic Code 6516.  As such, the Board finds further development is necessary to make an informed decision regarding the appropriate rating for the residuals of laryngeal cancer, to include an opinion addressing whether here is any distinguishable symptomatology between the residuals of laryngeal cancer and the residuals of right lung cancer, as the Board is not permitted to make this type of medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Additionally, the record indicates the Veteran has been hospitalized at a VA Medical Center at least three times since his most recent VA examinations; however, the one-page admission reports contain limited information regarding the nature of the hospitalizations.  VA's duty to assist requires reasonable efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  As the hospitalization records are potentially relevant to the issue on appeal, they must be obtained to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Obtain a VA medical opinion addressing whether there is any distinguishable symptomatology between the residuals of the Veteran's laryngeal cancer and the residuals of his right lung cancer, to include symptoms such as hoarseness as noted on the August 2015 DBQ for Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx.  The opinion must consider any symptomatology present at any point during the appeal period (i.e., since April 28, 2015).

Specifically, the selected examiner is asked to list symptoms that are attributable to each disability and address whether there is any overlap in symptomatology.  The examiner must be advised that both disabilities are currently assigned a single rating based on pulmonary function testing, and that the primary purpose of the opinion is to determine whether a separate rating should be assigned for any residuals of laryngeal cancer that are not compensated by the rating assigned based on pulmonary function testing.

If an examination is necessary to obtain the requested opinion, one should be so scheduled.  All necessary tests and studies should be conducted.

A rationale must be provided for the opinion.  If the examiner cannot provide the requested opinion, the examiner must expressly indicate this and specifically explain why the opinion cannot be provided.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


